BROCK, Chief Judge.
In his first argument defendant assigns as error the admission into evidence of testimony by State’s witness Wyrick concerning statements made by Charles Loye in the presence of Wyrick and defendant. In essence Wyrick testified that Loye twice stated in his and defendant’s presence that the stereos had been stolen from the La Mancha Apartments. Defendant contends the testimony was hearsay. We disagree.
If a statement is introduced for any purpose other than proving the truth of the matter stated, it is not hearsay and is admissible unless objectionable on other grounds. “The declarations of one person are frequently admitted to evidence a particular state of mind of another person who heard or read them; e.g., to charge him with knowledge or notice of the facts declared. ...” 1 Stansbury, N. C. Evidence (Brandis Rev. 1973), § 141, pp. 469-70. The testimony concerning Loye’s statements was not introduced to prove the matter therein stated, that is, that the stereos were stolen. The testimony was introduced to show that defendant had knowledge of the facts declared in the statements. Such testimony is not objectionable as hearsay.
Defendant next claims that the court erred in admitting testimony by State’s witnesses Wyrick and Essa concerning the Gabriel break-in of 23 November 1974. The testimony tended to show that Loye and Wyrick committed a break-in and larceny; that the fruits of the crime were taken to Loye’s La Mancha apartment; and that defendant was present in the apartment on the night the crime was committed and saw the stolen goods displayed therein.
Defendant argues that the only possible manner in which the testimony would be admissible is under one of the exceptions set out in State v. McClain, 240 N.C. 171, 81 S.E. 2d 364 (1954), to the rule against admitting evidence of prior offenses. Defendant argues that under McClain limiting instructions, which were *555not given by the trial court, are required. We disagree in that McClain does not control in the present case. The State did not offer the testimony concerning the Gabriel transactions as evidence of a prior offense committed by the defendant. The testimony was introduced as evidence of suspicious circumstances tending to show knowledge on the part of the defendant that Loye dealt in stolen goods. Where knowledge is an element of the crime charged, circumstantial evidence may be offered of such acts of the accused as tend to establish the requisite state of knowledge. 1 Stansbury, N. C. Evidence (Brandis Rev. 1973), § 83, pp. 258-59.
In defendant’s ninth assignment of error, he contends the court erred in admitting the testimony of Yvonne Atchison, resident manager of La Mancha, offered by the State in rebuttal to statements made by the defendant. On cross-examination by the State, defendant denied that he had ever toM Atchison that Loye had been his tenant. The State then recalled witness Atchison who testified concerning Loye’s lease application and her telephone call to defendant during which he told her Loye had been his tenant and had paid his rent on time.
Defendant contends his answer on cross-examination was conclusive since it was in response to a collateral question. Because of the collateral nature of the question, Atchison’s testimony contradicting defendant’s answer was improper. We disagree. Evidence offered in contradiction to a defendant’s testimony is not collateral and is admissible if tendered for some purpose other than mere contradiction. State v. Long, 280 N.C. 633, 187 S.E. 2d 47 (1972). Contradictory testimony is permitted where the question originally put to the witness on cross-examination tends to connect him directly with the cause or parties or where the cross-examination is as to a matter tending to show motive, temper, intent, disposition, conduct, or interest of the witness toward the parties or the cause. State v. Long, supra. The defendant’s guilty knowledge is an essential element of the crime with which he was charged. The State’s cross-examination of defendant attempted to elicit evidence of circumstances that tended to show a suspect relationship between defendant and Loye. In this light Atchison’s contradictory testimony was not collateral but rather material and competent to show defendant’s knowledge.
In his eleventh and seventeenth assignments of error, defendant argues that the trial court erred in denying his motions *556for nonsuit at the close of the State’s evidence and at the close of all evidence. When the defendant offers evidence, he waives motion for nonsuit at the close of State’s evidence. State v. Mosely, 33 N.C. App. 337 S.E. 2d 261 (1977). In reviewing the motion for nonsuit at the close of all the evidence the court may consider any of defendant’s evidence which is favorable to the State or which clarifies or explains the State’s evidence. State v. Paschall, 14 N.C. App. 591, 188 S.E. 2d 521 (1972).
In the present case defendant’s motion challenges the sufficiency of the State’s evidence as to whether defendant knew or must have known that the stereo he received was stolen. In considering circumstantial evidence, the court must decide whether a reasonable inference of the defendant’s guilt may be drawn therefrom. “If so, it is for the jury to decide whether the facts, taken singly or in combination, satisfy them beyond a reasonable doubt that the defendant is actually guilty.” State v. Rowland, 263 N.C. 353, 358, 139 S.E. 2d 661, 665 (1965). The evidence in the present case is clearly sufficient as to larceny, identity of the goods, value and receiving. The State’s evidence, supplemented by that of defendant, shows a close relationship between Loye and defendant and personal involvement of the defendant with Loye in questionable activities near to and at the time of the commission of the crime charged. The State’s evidence further showed statements made in the presence of the defendant by Loye to the effect that the stereos, one of which defendant received, were stolen. When all of the evidence, actual and circumstantial, offered by the State is considered in the light most favorable to the State, giving it the benefit of every reasonable inference arising therefrom the evidence is sufficient to overcome motion for nonsuit and require submission to the jury.
In his two final arguments defendant contends first that the trial court erred in excluding his answer to his counsel’s question of him concerning his knowledge that the stereo had been stolen. What defendant’s evidence would have been was not included in the record on appeal. Where the court sustains an objection to evidence and the record fails to show what the evidence would have been, prejudice is not shown. State v. Little, 286 N.C. 185, 209 S.E. 2d 749 (1974). Secondly, defendant argues that the trial court erred in instructing the jury as to what circumstances were to be considered in proving guilty knowledge. We have reviewed the instructions, and in our opin*557ion they were clear and adequate to apprise the jury of the applicable principles of law.
In our opinion defendant received a fair trial free from prejudicial error.
No error.
Judges Hedrick and Martin concur.